DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baarman et al., WO 2017223148 A1.
1. A tag comprising: 
a memory, (see Baarman, ¶ 71); 
a processor coupled to the memory, (see Baarman, ¶ 71), and configured to: 
identify a group of tags within a predefined range of the tag, initiate transmission of packets to each tag in the group of tags identified within the predefined range, (see Baarman, ¶ 64, 83); 
in response to the transmission of the packets, receive response packets from each of the tag among the group of tags, (see Baarman, ¶ 64); 
in response to receiving the response packets from the group of tags, determine tag distances between the tag and each tag from the group of tags, (see Baarman, ¶ 62, 76); and 
in response to determining that at least one tag distance is less than a predefined distance, (see Baarman, ¶ 149), generate an alarm or notification corresponding to the tag from the group of tags, (see Baarman, ¶ 119-20).

2. The tag according to claim 1, wherein the tag further comprises a BT radio module and a UWB radio module coupled to the processor, (see Baarman, ¶ 75).

3. The tag according to claim 2, wherein the group of tags are identified within the predefined range of the tag using the BT radio module and the tag distances of the group of tags are determined using the UWB radio module, (see Baarman, ¶ 75).

4. The tag according to claim 1, wherein the processor the tag initiates the transmission of the packets, in response to the tag being elected as a leader based on voting by the group of tags present within the predefined range, (see Baarman, ¶ 149-55).

5. The tag according to claim 4, wherein the tag elected as the leader act as an initiator and rest of the group of tags act as responders, and wherein the responders respond to the leader with their unique tag IDs and time stamps, (see Baarman, ¶ 154)(disclosing a node being elected as a designator). 

6. The tag according to claim 1, wherein the tag communicates with the group of tags through a wireless interface, (see Baarman, ¶ 49, 64).

7. The tag according to claim 5, wherein the tag distances between the leader and each of the group of tags are calculated based on Time-of-flight (ToF) ranging algorithm, (see Baarman, ¶ 94-95).

8. The tag according to claim 1, wherein the tag can be configured with the predefined distance depending on geographical locations, (see Baarman, ¶ 124, 138).

9. The tag according to claim 5, wherein the processor is further configured to:
evaluate time intervals for which each of the tag in the group of tags is in communication with the leader; store the evaluated time intervals, unique tag IDs, time stamps and the tag distances of the group of tags in the memory, (see Baarman, ¶ 84).

10. The tag according to claim 1, wherein the alarm or notification generated comprises at least one of a message, an alert sound, a haptic vibration, and a LED indication, (see Baarman, ¶ 114, 116).

11. The tag according to claim 1, wherein the predefined range is determined based on the predefined distance, and value of the predefined range is greater than the predefined distance, (see Baarman, ¶ 62, 70, 76, 85).

12. The tag according to claim 11, wherein a transmit power of the tag can be controlled based on calculating the predefined range, (see Baarman, ¶ 10, 71).

As per claims 13-20, these claims contain the same or similar features as claims 1-12 rejected above. The above rejections are applied against the remaining claims herein by reference.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant’s argues that Barrman fails to disclose “at least one tag distance is less than a predefined distance” and “each tag from the group of tags”. Barrman discloses an inventory transport monitoring system that inherently provides these features because Barrman discloses precise distance tracking of various assets within an environment, (see Baarman ¶ 62, 70, 76, 85, 94, 98, 99, 147 and claims 4 and 13), and alarms that can be set based on distance data, (see ¶ 119, 120 and 135). The functions claimed by applicant would be inherent based on the data collected and capabilities both claimed and structurally present within Baarman. The relationship between the various nodes or tags would be apparent from the data collected. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Baarman as intended by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627